Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 4, 7 and 16 are canceled
Claims 1-3, 5-6, 8-15 and 17-23 are allowed

Response to Arguments
Applicant’s arguments, filed 01/16/2021, with respect to the rejection(s) of claim(s) 1-3, 5-6, 8-15 and 17-23 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior arts on record does not disclose or suggest, individually or in a combination, the claimed invention including the process of disposing an amount of metallic powder particulates within an inner vessel of a fluidizing reactor, the inner vessel entirely disposed within an outer vessel of the fluidizing reactor, having the inner vessel comprising a porous plate forming a portion of the inner vessel, and where the coating of the metallic powder particulates disposed within the inner vessel with a material present within a precursor gas by directing the precursor gas through an annular region disposed between the inner vessel and the outer vessel and through the porous plate into the inner vessel, as claimed in claims 1, 11 and 22.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Mohammad Mayy/
Art Unit 1718 
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718